OO\\O\

\O

10
11
12
13
14
15
16
17
18
19
20

21

22
23
24
25
26

Case 2:18-cv-OO748-JLR Document 65 Filed 10/09/18 Page 1 of 5

The I-Ionorable J ames L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

WlLLIAl\/l R. CLAYTON and JILL D.
CLAYTON, husband and Wife,

Plaintiffs,
V.

AIR & LIQUlD SYSTEMS
CORPORATION, et al.,

Defendants.

 

 

 

 

No. 2118-cV-00748-JLR

STIPULATION AND ORDER OF
DlSl\/[IS SAL WITH PREJUDICE AND
WITHOUT COSTS AS TO
DEF.ENDANT CBS CORPORATION

[Clerk’s Action Required]

STIPULATION

Plaintifi`s William R. Clayton and J ill D. Clayton (hereinafter, “Plaintiffs”) and Defendant

CBS Corporation, by and through their counsel of reeord, stipulate that all claims against

Defendant CBS Corporation only may be dismissed With prejudice and Without costs or attorney

fees as to any party in the above-captioned matter, reserving to Plaintiffs their claims against the

other parties,/w
DATED this 9th day of October 2018.
B-ERGl\/IAN DRAPER OSLUND, PLLC

s/RubV K. Alirnent
Ruby K. Aliment, WSBA # 51242
Attorneys for Plaintiffs

STIPULATION AND ORDER OF DISMISSAL WITH
PREJUDICE AND WITHOUT COSTS AS TO
DEFENDANT CBS CORPORATION - 1

(No. 2:18-cv-00748-JLR)

DATED this 9th day of October 2018.
TANENBAUl\/l KEALE LLP

s/Christonher S. l\/larks
Christopher S. Marl<s, WSBA #28634
Attorneys for CBS Corporation

Tanenbaum Keale, LLP
One Convention Center
701 Pil<e Street, Suite 1575
Seattle, WA 98101
(206) 889-5150

 

 

 

h

\`|O\Ul

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-OO748-JLR Document 65 Fi|eo| 10/09/18 Page 2 of 5

ORDER OF DISMISSAL
THIS MATTER having come before the Court by Way of stipulated motion by Plaintiffs
and Defendant CBS Corporation to dismiss all claims against CBS Corporation only, With
prejudice and Without costs, and the Court being fully advised in the premises, now therefore it is
hereby ORDERED as follows:
All of P1aintiffs' claims against Defendant CBS Corporation only are hereby dismissed

With prejudice and Without costs or attorney fees as to any party.

111@1§13:““ '

JUDoE JAMES L. RoBART

DATED: 91 t"`tgl_¢§QQt/L lOl<E

 

PRESENTED BY:
TANENBAUM KEALE LLP

s/Christopher S. l\/larl<s
Christopher S. Marks, WSBA #28634
Attorneys for CBS Corporation

APPROVED BY:
BERGMAN DRAPER OSLUND, PLLC

s/Ruby K. Aliment
Ruby K. Aliinent, WSBA # 51242
Attorneys for Plaintiffs

sriPULA'rIoN AND oRDER oF DISMISSAL WirH removaan 1<_€41@, LLP

PRE.TUDICE AND WirHoUr Cosrs As To O”e.C-O“VUO“ C_€nt@r
701 Pike Street, Sulte 1575

DEFENDANT CBS CoRPoRArIoN - 2 wm WA 98101

(Nc). 2:18-cv-00748-JLR) (206) 889-5150

 

 

 

 

